      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 1 of 26



                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 FURNITUREDEALER.NET, INC.                            Civ. No. 18-232 (JRT/HB)

                                 Plaintiff,

 v.                                               MEMORANDUM OPINION &
                                                        ORDER
 AMAZON.COM, INC., and COA, INC.
 d/b/a COASTER COMPANY OF
 AMERICA


                               Defendants.


      Michael Lefeber, BRIGGS & MORGAN, PA, 80 South Eighth Street, Suite
      2200, Minneapolis, MN 55402, for plaintiff.

      Daniel M. Cislo, CISLO & THOMAS, LLP, 12100 Wilshire Boulevard,
      Suite 1700, Los Angeles, CA 90025, and Robert J. Gilbertson, GREENE
      ESPEL, PLLP, 222 South Ninth Street, Suite 2200, Minneapolis, MN
      55402, for defendant COA, Inc.

      This case arises out of a contract between Plaintiff FurnitureDealer.Net (“FDN”)

and Defendant Coaster Company of America (“Coaster”) in which FDN agreed to create a

website to market Coaster’s products. FDN, a furniture marketing company, noticed that

copyrighted material it created for Coaster began appearing on Defendant Amazon.com’s

(“Amazon”) URLs. FDN brought this action against Coaster after learning that it provided

the allegedly infringed material to Amazon. Against Coaster, FDN alleges direct copyright

infringement, contributory infringement, vicarious infringement, unjust enrichment,




                                              1
        CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 2 of 26



breach of contract, breach of the covenant of good faith and fair dealing, and violations of

the Digital Millennium Copyright Act (“DMCA”).

        Coaster now moves to dismiss FDN’s claims under Fed. R. Civ. P. 12(b)(6) and, in

the alternative, requests a more definite statement under Rule 12(e). Because FDN has

alleged facts sufficient to support its claims, the Court will deny Coaster’s motion to

dismiss as to every claim save FDN’s unjust enrichment claim. The Court will grant

Coaster’s motion to dismiss the unjust enrichment claim because that claim is preempted

by the Copyright Act. Finally, because it is possible for Coaster to reply to FDN’s

allegations, the Court will deny Coaster’s motion for a more definite statement.

                                     BACKGROUND

   I.      FurnitureDealer.Net’s Copyright

   FDN is a Minnesota corporation specializing in the creation, production, and

management of marketing solutions for home furniture companies. (Am. Compl. ¶¶ 1, 8,

May 14, 2018, Docket No. 6.) As part of its services, FDN creates and manages websites

for furniture retailers. (Id. ¶ 8.) In creating websites, FDN also creates content that appears

on the sites, including written descriptions of its clients’ products. (Id.) These descriptions

include search-engine-optimized (“SEO”) text. (Id.) SEO text is, in essence, text that is

tailored to maximize its prominence on the internet, particularly in response to online

searches. (Id. ¶ 36.) As the effectiveness of SEO text increases, so do the rankings of the

websites associated with the text. (Id.) Likewise, when SEO text is compromised, website

rankings and traffic decrease. (Id.) For that reason, FDN tightly controls and regulates the



                                              2
          CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 3 of 26



use and distribution of the furniture descriptions it writes to service its clients’ websites.

(Id.)

    One tool FDN employs to protect and track its assets is a library of original product

content (the “Content Library”), which includes content created for all clients FDN serves.

(Id. ¶ 8.) The Content Library is stored in a database (the “Automated Database”), which

was copyrighted in September 2015. (Id. ¶¶ 8-9 & Ex. A, Docket No. 6-1.) The Certificate

of Registration from the U.S. Copyright Office identifies the title of the work as

“Automated database of furniture catalogs and collections (photographs and text).” (Id. ¶

9, Ex. A.) The “new material” listed on the certificate includes “Compilation, arrangement,

original text, original photographs and revisions to certain prior photographs.” 1 (Id.)

    II.      Alleged Infringement by Coaster and Amazon

    Coaster is a California furniture company and a long-time customer of FDN. (Id. ¶¶ 3,

10.) In February 2010, Coaster and FDN entered into an agreement (the “Agreement”)

establishing that FDN would create and maintain a customized website for Coaster at

www.coasterfurniture.com (the “Website”). (Id. ¶¶ 11-12, 31.)

    In relevant part, the Agreement contains the following terms: 2 (1) FDN owns the



1
  In preparation for litigation on the present motion, the parties learned that the U.S.
Copyright Office has been unable to locate the deposit materials submitted in connection
with FDN’s 2015 copyright. (Decl. of Daniel Cislo ¶¶ 7-8, July 6, 2018, Docket No. 42.)
While not material in evaluating Coaster’s motion to dismiss, the Court notes that this may
present an evidentiary issue in the case.
2
  While the Court is normally limited to the pleadings when considering a 12(b)(6) motion,
it may consider “documents whose contents are alleged in a complaint and whose
authenticity no party questions.” Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th
Cir. 2003) (quoting In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996)).
                                              3
      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 4 of 26



Website but licensed it to Coaster; 3 (2) FDN owns all rights, title and interest to all original

content created by FDN for the Website; (id. ¶ 11; Decl. of Larry Furiani ¶ 3, July 6, 2018,

Docket No. 39, Ex. 1 (“Agreement”) at 3, Docket No. 40); (3) use of FDN’s original

content is limited to the Website and websites of Coaster-authorized dealers who enter into

separate licensing agreements with FDN; (Am. Compl. ¶ 12; Agreement at 6, 10); (4)

Coaster retains all rights and title to domain names and design elements that it provides for

the Website; (Agreement at 3); and (5) in exchange for creating and maintaining the

Website, Coaster would provide FDN with referrals of authorized dealers with whom FDN

could share its original content; (id. at 2).

   Pursuant to the Agreement, FDN created the Website and wrote SEO text (the

“Descriptive Text”) to market Coaster’s products, using Coaster’s catalog as a starting

point. (Am. Compl. ¶¶ 10-11.) With other content used on the Website, FDN added the

Descriptive Text to its Content Library. (Id.) FDN alleges that the Descriptive Text is

therefore protected not only by the Agreement, but also by the copyright of FDN’s

Automated Database. (Id. ¶ 11.) To alert third parties against using copyrighted material,

FDN placed a graphic on each page of the Website. (Id. ¶ 34.) The graphic includes FDN’s

logo and states, “All rights reserved. Nothing on this page may be copied or reproduced

without explicit permission.” (Id.)


Because the Agreement’s contents are alleged in the Amended Complaint and neither party
questions its authenticity, it is properly considered here.
3
  The Court notes that despite this provision, in 2013, Coaster’s counsel registered a
copyright of the Website in Coaster’s name. While the Website itself is not the subject of
this dispute, its ownership is relevant to the Court’s analysis of FDN’s copyright and
DMCA claims.
                                                4
      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 5 of 26



   After the Website was up and running and before February 2016, FDN noticed that the

Descriptive Text it created for Coaster began appearing on Amazon URLs used to promote

and sell Coaster furniture. (Id. ¶ 14.) By February 2016, FDN had identified and collected

at least 394 Amazon URLs where its Descriptive Text appeared. (Id. ¶ 19.) Because the

text appearing on the Amazon URLs was identical or nearly identical to the Descriptive

Text in its Content Library, FDN believed it was copied directly from the Content Library.

(Id. ¶ 14.)

   On February 25, 2016, FDN submitted a takedown request to Amazon via email

pursuant to the Digital Millennium Copyright Act (“DMCA”). (Id. ¶ 17.) In the email,

FDN explained in detail its concerns about copyright infringement. (Id. ¶ 19.) It also

attached a spreadsheet containing a comparison of the text on Coaster’s and Amazon’s

websites for each instance of alleged infringement along with the corresponding URLs.

(Id.) Amazon repeatedly asserted that it could not identify the alleged infringements and

requested more detail from FDN. (Id. ¶¶ 20-29.) Although FDN complied with Amazon’s

requests, Amazon did not take any steps to remove the identified material in response to

this exchange. (Id. ¶ 29.)

   In one email dated April 6, 2016, an Amazon employee explained to FDN that Amazon

had received the item descriptions from the product manufacturer (i.e., Coaster). (Id. ¶ 30.)

Although Coaster’s Vice President repeatedly denied granting Amazon permission to use

the Descriptive Text, Amazon insisted that FDN work with Coaster to resolve the issue.

(Id. ¶¶ 32, 35, 37, 44.)


                                             5
        CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 6 of 26



   Still believing Amazon had acted independently, FDN brought suit against Amazon on

January 26, 2018. (Compl., Jan. 26, 2018, Docket No. 1.) However, after learning that

Coaster had (1) allegedly uploaded the Descriptive Text onto the Amazon URLs in

question; and (2) failed to ask Amazon to remove the text from its URLs, FDN added

Coaster as a defendant. (Am. Compl., ¶¶ 49, 50.)

   As of this date, the Descriptive Text in issue remains on various Amazon URLs. (Id.

¶¶ 48, 52.) FDN alleges that it has suffered and continues to suffer losses because of

Amazon and Coaster’s infringement. (Id. ¶¶ 51, 53.)

                                       DISCUSSION

   I.      Coaster’s Motion to Dismiss for Failure to State a Claim

   A. Standard of Review

        In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court considers all facts alleged in the complaint as true to determine if the complaint

states a “‘claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To survive a motion to dismiss, a complaint must provide more than “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although the Court accepts the complaint’s

factual allegations as true, it is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Twombly, 550 U.S. at 555 (internal quotation marks omitted). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are merely consistent with a

                                               6
        CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 7 of 26



defendant's liability, it stops short of the line between possibility and plausibility,” and

therefore must be dismissed. Id. The Court construes the complaint in the light most

favorable to the plaintiff, drawing all inferences in their favor. Ashley Cty., Ark. v. Pfizer,

Inc., 552 F.3d 659, 665 (8th Cir. 2009).

        While the Court is normally limited to the pleadings when considering a 12(b)(6)

motion, it may properly consider materials that are necessarily embraced by the pleadings.

Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004). Such

materials include “documents whose contents are alleged in a complaint and whose

authenticity no party questions.” Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831 (8th

Cir. 2003) (quoting In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996)).

   B. FDN’s Copyright Claims

        Coaster argues that FDN’s copyright infringement claims (Counts I-III) should be

dismissed for four reasons: (1) FDN has not adequately identified the material it alleges

was infringed upon; (2) the Descriptive Text is not copyrightable subject matter; (3)

Coaster had a right to the text as a joint author; and (4) FDN has not adequately alleged

that Coaster had access to FDN’s copyrighted work, which is a necessary element of a

copyright claim.

   i.      The Identified Material

   Coaster repeatedly asserts that it is uncertain what material FDN alleges was

copyrighted and subsequently infringed upon. The Court is unpersuaded. While the

function and contents of the Automated Database and Content Library are somewhat


                                              7
         CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 8 of 26



obscure at this stage in the proceedings, the Court has no difficulty identifying the material

in issue as the Descriptive Text that FDN produced for Coaster and placed on the Website.

Coaster points to the lack of examples of infringed material in the Amended Complaint.

But this is no matter; FDN has described the Descriptive Text and the alleged infringement

in detail. Moreover, FDN alleges that it specifically identified hundreds of instances of

infringement, placed them into a spreadsheet, and confirmed with Coaster’s Vice President

that FDN owned the material in question. (See Am. Compl. ¶¶ 19, 32-33.) Thus, the Court

finds that FDN has alleged facts sufficient to identify the Descriptive Text as the subject

of this dispute.

   ii.      Copyrightable Subject Matter

   Coaster argues that FDN’s copyright claims should be dismissed because the

Descriptive Text is not copyrightable subject matter. First, Coaster asserts that, as SEO

text, the Descriptive Text should be denied copyright protection under the merger doctrine.

Second, Coaster argues that the text lacks the creativity required of copyrighted material.

   The Court first notes that the certificate of copyright registration attached to the

pleadings creates a rebuttable presumption of a valid copyright in the Automated Database

(“the Copyright”). See Thimbleberries, Inc. v. C & F Enterprises., Inc., 142 F.Supp.2d

1132, 1137 (D. Minn. 2001); 17 U.S.C. § 410(c) (“the certificate of registration . . . shall

constitute prima facie evidence of the validity of the copyright . . ..”) However, because

“copyright protection may extend only to those components of a work that are original to

the author,” FDN must show that the Descriptive Text itself is original and capable of being

copyrighted. Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 348 (1991).

                                              8
      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 9 of 26



   a. The Merger Doctrine

   Under the merger doctrine, which applies to only a “small category of works,”

expressions of ideas may be denied copyright protection when “the idea behind the

expression is such that it can be expressed only in a very limited number of ways.” Toro

Co. v. R & R Products Co., 787 F.2d 1208, 1212 (8th Cir. 1986). The purpose of the

doctrine is to prevent monopolization of ideas when, “by copyrighting a mere handful of

forms, [a party] could exhaust all possibilities of future use of the substance [of the idea].”

Id. (quoting Morrissey v. Procter & Gamble Co., 379 F.2d 675, 678-79 (1st Cir. 1967)).

   Coaster argues that the search-engine-optimization process used in the creation of the

Descriptive Text limits the number of ways the ideas behind the text can be expressed,

making application of the merger doctrine appropriate. The Court disagrees. While the

language FDN used in writing furniture descriptions was influenced by the SEO process,

the ideas behind those descriptions could nonetheless be expressed in a variety of ways.

Indeed, FDN describes a process that is fairly involved, such that the authors – not an

algorithm – ultimately determine how their marketing ideas will be expressed. The Court

thus finds the merger doctrine inapplicable here.

   b. Creativity and Originality

   In a similar vein, Coaster contends that, because the Descriptive Text consists mainly

of short phrases and descriptive language, it lacks the requisite creativity and originality

for copyrightability.

   The Copyright Act extends copyright protection to “original works of authorship fixed

in any tangible medium of expression.” 17 U.S.C. § 102(a). “To be the original work of

                                              9
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 10 of 26



an author, a work must be the product of some ‘creative intellectual or aesthetic labor.’”

West Pub. Co. v. Mead Data Cent., Inc., 799 F.2d 1219, 1223 (8th Cir. 1219) (quoting

Goldstein v. California, 412 U.S. 546, 561 (1973)). “However, ‘a very slight degree of

such labor . . . almost any ingenuity . . . will be sufficient . . . .’” Id. (quoting M. Nimmer,

1 Nimmer on Copyright, § 1.08[C][1]). Accordingly, those works that have “no separate

value” from an original composition, such as individual words, labels, or very short

phrases, may lack the requisite creativity for copyright protection. Alberto-Culver Co. v.

Andrea Dumon, Inc., 466 F.2d 705, 711 (7th Cir. 1972); see also Narrel v. Freeman, 872

F.2d 907, 911 (9th Cir. 1989) (ordinary phrases not copyrightable); Magic Marketing, Inc.

v. Mailing Servs. of Pittsburgh, Inc., 634 F. Supp. 769, 771-72 (W.D. Pa. 1986) (envelopes

containing phrases such as “GIFT CHECK ENCLOSED” were not copyrightable). Texts

found to constitute purely technical descriptions have likewise been denied copyright

protection. See, e.g., Feist Publ., Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 344 (1991)

(facts not copyrightable).

   While Coaster argues otherwise, the Descriptive Text at issue in this case consists of

more than single words, short phrases, labeling, or technical descriptions. Indeed, a review

of examples of the text reveals unique phrasing and language that seems designed to

maximize the attractiveness of the products described to online buyers. For instance, a

description of a dresser includes the sentence, “Two distinctive transparent doors add a

unique touch, while clean lines, simple molding, and square tapered feet create a

sophisticated style.” (Decl. of Mira Vats-Frounier ¶ 5, Ex. C-1 at 6, July 30, 2018, Docket

No. 54-4.) That this text is descriptive in nature does not preclude it from possessing the

                                              10
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 11 of 26



minimal degree of originality required under the Copyright Act. As such, the Court finds

that the Descriptive Text has the creativity and originality required for copyrightability.

   iii.   The Scope of the Copyright

   Having established that the Descriptive Text is copyrightable, the Court must determine

whether FDN has alleged facts showing that it was indeed copyrighted.

   Coaster argues that the Descriptive Text is not covered by the Copyright of the

Automated Database. FDN responds that the Automated Database is a type of “collective

work” for which the Copyright Act does not require registration of individual parts. “A

collective work is a work . . . in which a number of contributions, constituting separate and

independent works in themselves, are assembled into a collective whole.” 17 U.S.C. § 101.

The Copyright Office considers automated databases to be compilations, which include

collective works. Id. Thus, taking as true that that the registered work is an automated

database, the Court finds that it is properly characterized as a collective work.

    The statutory language explaining the scope of a copyright’s protection in the case of

a collective work is vague. Section 409 states only that “in the case of a compilation . . .

an identification of any preexisting work or works that it is based on or incorporates, and a

brief, general statement of the additional material covered by the copyright claim being

registered” must be included. 17 U.S.C. § 409(9). Because the statute does not explicitly

state that registration of a compilation covers its component works when the authors of

those component works are not listed, some courts have barred infringement suits involving

such works. See, e.g., Muench Photography, Inc. v. Houghton Mifflin Harcourt Publ’g Co.,

712 F.Supp.2d 84, 94 (S.D.N.Y. 2010); Bean v. Houghton Mifflin Harcourt Publ’g Co.,

                                             11
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 12 of 26



2010 WL 3168624, at *4 (D. Ariz. Aug. 10, 2010). However, others have interpreted the

statute to suggest that registration of a collective work covers component works so long as

the registrant has rights to those component works. For instance, in Metropolitan Regional

Information Systems, Inc. v. American Home Realty Network, Inc., the Fourth Circuit held

that component photographs of an automated database were covered by registration of the

database where the registrant had rights to those photographs. 722 F.3d 591, 597 (4th Cir.

2013); see also Masterfile Corp. v. Gale, 2011 WL 4702862, at *2 (D. Utah Oct. 4, 2011)

(registration of a collection extended copyright protection to constituent parts); Am. Inst.

of Physics v. Shwegman Lundberg & Woessner, P.A., 2012 WL 3799647, at *2 (D. Minn.

July 2, 2012) (registration of journals created copyright in those articles).

   The Court finds that the latter view better aligns with the spirit of the Copyright Act.

As the court in Metropolitan Regional Information Systems stated, “[a]dding impediments

to automated database authors’ attempts to register their own component works conflicts

with the general purpose of Section 409 to encourage prompt registration.” Id. (citing U.S.

Copyright Office, Circular No. 1, 7: Copyright Basics (2012). Indeed, the Copyright Office

has stated that under its interpretation of the registration requirement, contributions to

collective works need not be individually registered. See Compendium of Copyright Office

Practices II § 615.06.

   Here, FDN registered what the Court must infer was a collective work and retained

exclusive rights to the relevant components of that work – the Descriptive Text.

Accordingly, the Court finds FDN’s allegations sufficient to show that the copyright of the

Automated Database extends to the Descriptive Text.

                                              12
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 13 of 26



   iv.    Joint Authorship

   Coaster next argues that it is a joint author of the Website and, as such, it shares equal

rights with FDN to any content on the site.

   “The author [of a work] is the party who actually creates the work, that is, the person

who translates an idea into a fixed, tangible expression entitled to copyright protection.”

Community for Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1989) (citing 17 U.S.C.

§ 102). A joint work is a “work prepared by two or more authors with the intention that

their contributions be merged into inseparable or interdependent parts of a unitary whole.”

17 U.S.C. § 101 (emphasis added). While “the respective contributions of authors to a

single work do not need to ‘be equal either quantitatively or qualitatively . . . [they]

must . . . be more than de minimus.’” Words & Data, Inc. v. GTE Communications

Services, Inc., 765 F. Supp. 570, 575 (W.D. Mo. 1991) (quoting 1 M. Nimmer, NIMMER

ON COPYRIGHT, § 6.07 at 6-18.2 (1990)). Because joint authors are equally entitled to

the copyright in their work, “an action for infringement between joint authors will not lie.”

Weissman v. Freeman, 868 F.2d 1313, 1318 (2d Cir. 1989).

   The intent joint authors must share has yet to be defined in this Circuit. Courts

elsewhere have taken two views on the matter. One view is that the parties need only

intend to integrate their contributions into a unitary whole. See, e.g., Words & Data, 765

F. Supp. at 575; Oliver v. Johanson, 2018 WL 6112964, at *15 (W.D. Ark. Nov. 21, 2018).

Under that view, collaboration alone may be “an independent ground for finding the

necessary intent for joint authorship.” Words & Data, 765 F. Supp. at 575. Other courts,

including the Second and Seventh Circuits, have required that joint authors intend, at the

                                              13
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 14 of 26



time they make their contributions, “to regard themselves as joint authors.” Childress v.

Taylor, 945 F.2d 500, 507 (2d Cir. 1991); see also Erickson v. Trinity Theatre, Inc., 13

F.3d 1061, 1071-72 (7th Cir. 1994). This view is based partially on the premise that

requiring less than this would put collaborators in a position of joint authorship when they

never intended as much. In Childress, the court used as an example the relationship

between a writer and an editor. 945 F.2d at 507. The two collaborate and make individual

contributions to a unitary work, “yet very few editors and even fewer writers would expect

the editor to be accorded the status of joint author, enjoying an undivided half interest in

the copyright.” Id.

    Like the Second and Seventh Circuits, the Court is persuaded that “equal sharing of

rights should be reserved for relationships in which all participants fully intend to be joint

authors.” Id. at 509. The Court will therefore look to the time FDN and Coaster made

their contributions and ask whether they intended to be joint authors. 4 Before beginning

this inquiry, however, the Court notes that while the parties focus primarily on whether the

Website is a joint work, the work at issue here is not the Website, but the Descriptive Text.

The Court must therefore ask two questions: (1) whether Coaster is a joint author of the

Descriptive Text; and (2) whether Coaster is a joint author of the Website and, if so,

whether its status as such gives it equal rights to the Descriptive Text specifically.

    With respect to the Descriptive Text, Coaster argues that by providing FDN with a

product catalog, it also provided the basic text, which FDN merely enhanced to create the


4
 Indeed, this Court previously applied the same standard in United States v. Washington
Mint, LLC, No. 9901768, 2001 WL 1640073, at *3 (D. Minn. Sept. 5, 2001).
                                             14
      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 15 of 26



longer product descriptions. Coaster contends that by providing the catalog, it made

“separate contributions” that became part of a “unitary whole,” making it a joint author of

the text. (Def.’s Reply Mem. at 8, Aug. 10, 2018, Docket No. 59.)

    Even assuming Coaster’s provision of the catalog constitutes more than a de minimis

contribution, the Court is not persuaded that Coaster is a joint author of the Descriptive

Text. Coaster paid FDN to more effectively promote its products, in part through creating

tailored descriptions. The very nature of this relationship suggests that the parties did not

intend to be joint authors, but instead intended that FDN would provide Coaster with a

service by creating content for the Website. The Agreement confirms as much. It states

that “[FDN] will create and enhance content in the Content Library at Coaster’s request . .

. such as keyword enriching product descriptions.” (Agreement at 6.) That Coaster

provided short words and phrases to FDN through its catalog does not make it a genuine

collaborator, nor show the intent necessary for joint authorship. As such, the Court finds

it probable that FDN was the sole author of the Descriptive Text, and Coaster’s claim of

right to it fails.

    Coaster next argues that by contributing photos and logos, providing product

information, and discussing ideas with FDN, it contributed to the “unitary whole” (the

Website) and is therefore a joint author with equal rights to any content on the site. As a

preliminary matter, it is not clear to the Court that Coaster’s contributions to the Website

were more than de minimis. But even assuming they were, the Court finds that the Website

is best characterized as a collective – not a joint – work, with each party enjoying ownership

over its individual contributions. The Agreement states explicitly that Coaster would keep

                                             15
         CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 16 of 26



rights to any “design elements” it contributed and, likewise, that any content created by

FDN for the Website would belong exclusively to FDN. 5 The parties’ insistence suggests

that they lacked the intent required for joint authorship; that is, an intent that they be

considered joint authors of the Website. Indeed, if they did intend to share authorship, it

is difficult to understand why they would bother at all with defining their respective rights

to the components of the site.

    Because the facts alleged show that the parties did not have the requisite intent, the

Court will not address the consequences that would arise from joint authorship of the

Website.

    v.       Coaster’s Access to the Automated Database

    Coaster next asserts that FDN’s copyright claims fail because FDN has not shown that

Coaster had access to the Automated Database.

    To show copyright infringement, a plaintiff must establish ownership of a valid

copyright and copying of original elements of the work. Mulcahy v. Cheetah Learning

LLC, 386 F.3d 849, 852 (8th Cir. 2004). Copying may be established by “(1) direct

evidence or (2) showing that the defendants had access to the copyrighted materials and

showing that substantial similarity of ideas and expression existed between the alleged


5
  The parties dispute which of them owns the Website itself. FDN created and managed
the Website, and the Agreement states that “the Site licensed to Coaster . . . is owned by
[FDN].” (Agreement ¶ 15.) At the same time, Coaster apparently possesses a copyright
to the Website. However, even if Coaster did own the Website, it would only have a right
to use those contributions that it also owns, i.e., the photos and logos it contributed. See
Section B(iii), supra, for further discussion of registration and ownership of collective
works.

                                             16
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 17 of 26



infringing materials and copyrighted materials.” Rottlund Co. v. Pinnacle Corp., 452 F.3d

726, 731 (8th Cir. 2006).

   Here, the only dispute is whether FDN has sufficiently alleged that Coaster had access

to the copyrighted materials. To establish access, FDN must show that Coaster had a

“reasonable possibility” of viewing its work. Moore v. Columbia Pictures Industries, Inc.,

972 F.2d 939, 942 (8th Cir. 1992). Coaster argues that FDN’s claim fails because FDN

does not explicitly allege facts showing that Coaster had access to the copyrighted material,

the Automated Database.

   This argument fails for three reasons. First, FDN need only show that Coaster had

access to the Descriptive Text, not the entire Automated Database. Second, FDN has

alleged facts showing that Coaster had access to the Descriptive Text. Courts may infer

access when the similarities between the allegedly infringing material and the copyrighted

work are “so striking and of such nature as to preclude the possibility of coincidence,

accident or independent creation.” Scott v. WKJG, Inc., 376 F.2d 467, 469 (7th Cir. 1967);

see also Arnstein v. Porter, 154 F.2d 464, 468 (2d Cir. 1946); Scott v. Paramount Pictures

Corp., 449 F. Supp. 518, 520 (D.D.C. 1978). Here, FDN alleges hundreds of incidences

of Amazon URLs incorporating language identical or nearly identical to the Descriptive

Text to describe Coaster furniture. This similarity alone allows the Court to infer access.

   Moreover, both as a member of the public and through its working relationship with

FDN, Coaster indisputably had access to the Website where the Descriptive Text appears.

Coaster argues that access to the Website does not equate to access to the Automated

Database. While true, this point is immaterial. Again, at issue here is only the Descriptive

                                             17
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 18 of 26



Text. Whether Coaster’s point of access to that text was through the Database or through

the Website is of no import. As such, the Court finds that FDN has alleged facts sufficient

to show that Coaster had access to the copyrighted material.

   C. The DMCA Claim

   The DMCA prohibits tampering with copyright management information (“CMI”),

including (1) copyright notices; (2) information identifying the author or copyright owner

of a work; and (3) terms and conditions for use of a work. 17 U.S.C. § 1202(c).

Specifically, the DMCA makes it illegal to “intentionally remove or alter any [CMI]”

knowing “that it will induce, enable, facilitate, or conceal an infringement.” 17 U.S.C. §

1202(b). It also prohibits the “distribut[ion of] . . . works [or] copies of works . . . knowing

that CMI has been removed or altered without authority of the copyright owner or the law.”

17 U.S.C. § 1202(b)(3).

   FDN alleges that the copyright notice it placed on the Website (“the Notice”) is CMI

and that, by sharing the Descriptive Text with Amazon knowing that it would be displayed

without the Notice, Coaster violated Sections 1202(b)(1) and (b)(3). While the Court has

not found cases applying Section 1202(b) in this Circuit, other courts have required

Plaintiffs asserting a claim under Section 1202(b)(1) to show that a defendant: (1)

intentionally removed or altered CMI; (2) without authority of the copyright owner or the

law; and (3) had knowledge or reasonable grounds to know that the removal would induce,

enable, facilitate, or conceal an infringement of the federal copyright laws. Imageline, Inc.

v. CafePress.com, Inc., 2011 WL 1322525, at *6 (C.D. Cal. April 6, 2011). Similarly, a

claim under Section 1202(b)(3) requires a plaintiff to show that a defendant (1) distributed

                                              18
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 19 of 26



works or copies of the works; (2) without permission from the copyright holder; and (3)

knew that CMI was removed or altered. Id.

   Coaster first argues that FDN’s DMCA claim must be dismissed because the Notice

was not posted on copyrightable subject matter. Because the Court has already found the

Descriptive Text is copyrightable, it will not discuss copyrightability further. Coaster also

argues that as a joint author of the Website, it had a right to remove CMI from the

Descriptive Text. Having already found it unlikely that the parties were joint authors, the

Court will likewise not revisit that discussion.

   Coaster next argues that the Notice is false or misleading because it asserts that FDN

has a copyright on the Website when in fact Coaster holds that copyright, and because the

Notice suggests that FDN owns all the material on the Website when some of the material

belongs to Coaster. In doing so, Coaster ostensibly argues that FDN has not adequately

alleged that valid CMI existed for it to remove or alter. While there may be some merit to

Coaster’s argument, the Court is not prepared to dismiss FDN’s DMCA claim on the

pleadings. As an initial matter, it is not clear from the pleadings that Coaster owns a valid

copyright in the Website, and the Court is not obligated to take Coaster at its word when it

argues as much. It is also not obvious to the Court that the Notice implies that FDN owns

material that rightfully belongs to Coaster. These are questions of fact that may be revisited

following discovery.

   Moreover, the Notice may be valid even if Coaster is correct that it implies FDN owns

material that belongs to it. In the case of a collective work, “a single notice applicable to

the [] work as a whole is sufficient . . . as applicable with respect to the separate

                                             19
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 20 of 26



contributions it contains . . . regardless of the ownership of the copyright in the

contributions.” 17 U.S.C. § 404(a). In other words, when the owner of a collective work

posts CMI, the CMI’s protection extends to its individual contributions, even if the rights

to those contributions belong to different authors. Thus, if FDN is the owner of the Website

– which, again, the Court will not determine at this time – a blanket notice covering its own

contributions and others’ is perfectly valid. Because it does not necessarily follow that the

owner of a contribution may post CMI for the work as a whole, matters may be more

complicated if, after discovery, it appears that Coaster is the owner of the Website. But

the Court need not address this issue until the relevant factual questions have been

answered.

   Finally, Coaster contends that because the Notice was placed on the Website rather than

the Automated Database, FDN has only alleged that CMI was removed from a copy of its

work, not from the copyrighted work itself. The Court first reiterates that at issue here is

not the Automated Database, but the Descriptive Text. The Court is not convinced that the

Notice’s placement on the Website (rather than the Database) removes the Descriptive Text

from the protection of the DMCA. Indeed, the case law cited by Coaster suggests that

FDN’s claim is valid even if the Text on the Website is properly considered to be merely a

“copy” of the original work. In Kelly v. Arriba Soft Corp., the defendant took images from

the plaintiff’s website and added them to a large online photo catalog. 77 F. Supp. 2d 1116,

1117 (C.D. Cal. 1999). The defendant did not post CMI next to the copies of the photos.

Id. The court held that Section 1202(b)(1) applied only to the removal of CMI from

original work, not from copies. Id. at 1122. However, it found that Section 1202(b)(3)

                                             20
       CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 21 of 26



would apply to prohibit the use of copies of works without including CMI. Id. Here, as

in Kelly, FDN may claim under 1202(b)(3) that Coaster wrongfully removed CMI from a

copy of FDN’s copyrighted work. As such, the Court finds that FDN has plausibly stated

a claim under the DMCA and will deny Coaster’s motion to dismiss the claim.

   D. Preemption of State Law Claims

   A state law claim is preempted under Section 301 of the Copyright Act if “(1) the work

at issue is within the subject matter of the copyright as defined in §§ 102 and 103 of the

Copyright Act, and (2) the state law created right is equivalent to any of the exclusive rights

within the general scope of the copyright as specified in § 106.” Nat’l Car Rental System,

Inc. v. Comput. Assocs. Int’l, Inc., 991 F.2d 426, 428 (8th Cir. 1993). “Section 301 preempts

only those state law rights that ‘may be abridged by an act which, in and of itself, would

infringe one of the exclusive rights provided by federal copyright law.’” Id. at 431 (quoting

Comput. Assocs. Int’l v. Altai, Inc., 982 F.2d 693, 716 (2d Cir. 1992). “If an extra element

is ‘required, instead of or in addition to the acts of reproduction, performance, distribution

or display, in order to constitute a state-created cause of action, then the right does not lie

within the general scope of the copyright and there is no preemption.’” Id. (quoting 1

Nimmer on Copyright § 1.01[B], at 1-14-15).

   Coaster argues that FDN’s claims of breach of contract, breach of the implied covenant

of good faith and fair dealing, and unjust enrichment are preempted by the Copyright Act.

Giving FDN the benefit of all reasonable inferences, the Court must determine whether

each of its state law claims may only be construed as falling squarely under the Copyright

Act.

                                              21
         CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 22 of 26



    i.       Unjust Enrichment

    In Minnesota, an unjust enrichment claim requires a showing “that the defendant has

knowingly received or obtained something of value for which the defendant in equity and

good conscience should pay.” Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d

826, 838 (Minn. 2012) (quoting ServiceMaster of St. Cloud v. GAB Bus. Servs., Inc., 544

N.W.2d 302, 306 (Minn. 1996)). FDN argues that Coaster and Amazon unjustly benefited

from Amazon’s use of the Descriptive Text.

    Like most other courts to address the issue, the Court has previously held that “where

unjust enrichment claims are based upon the violation of rights protected by the Copyright

Act” they are preempted. Issaenko v. University of Minnesota, 57 F. Supp. 3d 985, 1026

(D. Minn. 2014). 6 In Issaenko, as here, the plaintiff brought an unjust enrichment claim

after the defendants benefited from misappropriation of her copyrighted works. Id. The

Court held that her allegations fell “within the exclusive rights protected by the Copyright

Act” and were therefore preempted. Id. at 1027; see also Briarpatch Ltd., L.P. v. Phoenix

Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004) (“While enrichment is not required for

copyright infringement, we do not believe that it goes far enough to make the unjust

enrichment claim qualitatively different from a copyright infringement claim.”).

    FDN argues that its unjust enrichment claim falls outside the scope of the Copyright

Act because the enrichment arose not from copyright infringement, but from Coaster’s


6
 Citing R.W. Beck, Inc. v. E3 Consulting, LLC, 577 F.3d 1133, 1148 (10th Cir. 2009);
Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004); Murray
Hill Publications, Inc. v. ABC Communications, Inc., 264 F.3d 622, 637-38 (6th Cir. 2001);
Ott v. Target Corp., 153 F. Supp. 2d 1055, 1067 (D. Minn. 2001).
                                            22
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 23 of 26



breach of the Agreement. The Court disagrees. As in Issaenko, FDN’s unjust enrichment

claim amounts to allegations that Coaster unjustly benefited from the wrongful

appropriation of its works. That the unjust enrichment is also connected to Coaster’s

alleged breach of the Agreement does not remove the claim from the scope of the Copyright

Act. As such, the Court will grant Coaster’s motion to dismiss FDN’s unjust enrichment

claim.

   ii.    Breach of Contract

   FDN alleges that by copying and uploading the Descriptive Text onto Amazon, Coaster

breached those terms of the Agreement that gave FDN exclusive rights to the content it

created for the Website. FDN argues that the contractual restrictions on Coaster’s use of

the content create a right that is qualitatively different from the rights protected by the

Copyright Act.

   Insofar as FDN attempts to differentiate its claim from a copyright claim by

characterizing Coaster’s actions as “unauthorized use” rather than infringement, the Court

is wary. FDN cites National Car Rental System, Inc. v. Computer Associates International,

Inc., where the court held that the plaintiff’s misuse of the defendant’s data processing

program gave rise to a breach of contract counterclaim that did not fall under the exclusive

scope of the Copyright Act. 991 F.2d 426, 430-31 (8th Cir. 1993). But that case did not

involve any unauthorized copying, distribution, or reproduction of the defendant’s work.




                                            23
      CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 24 of 26



Instead, the defendant alleged that the plaintiff had itself used the work in a way that

benefited third parties. Id. at 430. Accordingly, that case is distinguishable. 7

           Nonetheless, one provision of the Agreement creates rights different from those

protected by the Copyright Act. The Agreement provides that in consideration for FDN’s

services, Coaster would refer authorized dealers to FDN, who could then set up their own

websites.      While FDN does not explicitly identify this provision in the Amended

Complaint, the Court finds that the claim may fairly be read to allege that Coaster breached

this provision of the Agreement by failing to refer Amazon to FDN. 8 It will therefore deny

Coaster’s motion to dismiss FDN’s breach of contract claim.

    iii.      Breach of the Covenant of Good Faith and Fair Dealing

    In Minnesota, all contracts contain an implied covenant of good faith and fair dealing.

In re Hennepin Cnty. 1986 Recycling Bond Litig., 540 N.W.2d 494, 502 (Minn. 1995).

FDN alleges that Coaster breached this covenant by representing to Amazon that it had

permission to use the Descriptive Text.

    “[A] cause of action for good faith and fair dealing cannot exist independent of the

underlying breach of contract claim.” Orthomet, Inc. v. A.B. Med., 990 F.2d 387, 392 (8th

Cir. 1993). As such, Coaster moves to dismiss this claim along with FDN’s breach of



7
  The same is true of Computer Associates v. State St. Bank & Trust, 789 F. Supp. 470 (D.
Mass. 1992), also relied on by FDN, which involved breach of restrictions on the use of a
computer program.
8
  Coaster construes the referral provision to allow it to share FDN-created content with
Coaster authorized dealers. However, the Agreement states unambiguously that FDN –
not Coaster – is authorized to display FDN’s original content on the websites of Coaster’s
authorized dealers when those dealers are referred to FDN by Coaster.
                                              24
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 25 of 26



contract claim. Because FDN’s breach of contract claim will not be dismissed, however,

the Court will also deny Coaster’s motion to dismiss FDN’s good faith and fair dealing

claim.

   II.     Coaster’s Motion for a More Definite Statement

   Under Federal Rule of Civil Procedure 12(e) “[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Because of the liberal

notice-pleading standard governing federal pleadings “and the availability of extensive

discovery, Rule 12(e) motions are disfavored.” Radisson Hotels Int'l, Inc. v. Westin Hotel

Co., 931 F. Supp. 638, 644 (D. Minn. 1996).             “Rule 12(e) provides a remedy for

unintelligible pleadings; it is not intended to correct a claimed lack of detail.” Id. (internal

quotation marks omitted).       Therefore, “[w]hen examining whether a more definite

statement is required under Rule 12(e), the only question is whether it is possible to frame

a response to the pleading.” Lyon Fin. Servs., Inc. v. MBS Mgmt. Servs., Inc., Civ. No. 06–

4562, 2007 WL 2893612, at *9 (D. Minn. Sept. 27, 2007) (citing Century ‘21’ Shows v.

Owens, 400 F.2d 603, 607 (8th Cir. 1968)).

   Coaster argues that FDN failed to identify any specific instances of copyright

infringement in the Amended Complaint, making a response impossible.                 Coaster’s

argument is unavailing. It ignores the Amended Complaint’s descriptions of the infringed

material and its numerous references to the spreadsheet FDN sent to Coaster containing

examples of the alleged infringement. Because it is possible for Coaster to respond to the

pleadings, the Court will deny its motion pursuant to Rule 12(e).

                                              25
     CASE 0:18-cv-00232-JRT-HB Document 91 Filed 03/14/19 Page 26 of 26



                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant COA, Inc.’s Motion to Dismiss or Motion for a

More Definite Statement [Docket No. 35] is GRANTED in part and DENIED in part as

follows:

             a. Defendant’s Motion to Dismiss Plaintiff’s Copyright Infringement

                Claims (Counts I-III) is DENIED;

             b. Defendant’s Motion to Dismiss Plaintiff’s DMCA Claim (Count IV) is

                DENIED;

             c. Defendant’s Motion to Dismiss Plaintiff’s Unjust Enrichment Claim

                (Count V) is GRANTED;

             d. Defendant’s Motion to Dismiss Plaintiff’s Breach of Contract claim

                (Count VI) is DENIED;

             e. Defendant’s Motion to Dismiss Plaintiff’s Breach of Implied Covenant

                of Good Faith and Fair Dealing claim (Count VII) is DENIED; and

             f. Defendant’s Motion for a More Definite Statement is DENIED.



DATED: March 14, 2019                           _____s/John R. Tunheim____
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                         Chief Judge
                                                  United States District Court




                                         26
